Appeal by the defendant from an order of the Supreme Court, Kings County (Firetog, J.), dated June 15, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant contends that the Supreme Court violated his due process right to appear at his risk assessment hearing pursuant to the Sex Offender Registration Act (hereinafter SORA; see Correction Law § 168-n [3]; People v Gonzalez, 69 AD3d 819 [2010]), when it conducted the hearing in his absence over the objection of defense counsel. Contrary to the defendant’s contention, the Supreme Court made a sufficient inquiry into the circumstances surrounding the defendant’s absence, and its determination to proceed in his absence was based upon a handwritten letter by the defendant, as well as a note signed by the defendant, both of which established that the defendant waived his right to be present at the hearing. Accordingly, the Supreme Court correctly determined that the defendant effectively waived his right to be present (see People v Brooks, 308 AD2d 99 [2003]; *810People v Ensell, 49 AD3d 1301 [2008]). Florio, J.P., Dickerson, Leventhal and Belen, JJ., concur.